MEMORANDUM **
The unions waited at least ten months from the time they knew that the case might harm their interests before they sought to intervene pursuant to Federal Rule of Civil Procedure 24(a) and (b). The district court properly considered the unions’ lack of justification for this delay and the prejudice that allowing such late intervention would have caused to the parties. See Smith v. Marsh, 194 F.3d 1045, 1050 (9th Cir.1999); County of Orange v. Air Cal., 799 F.2d 535, 537 (9th Cir.1986). The court did not abuse its discretion in denying the unions’ motion. See Smith, 194 F.3d at 1049; Donnelly v. Glickman, 159 F.3d 405, 409, 411 (9th Cir.1998); League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302, 1307 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.